DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7-10, 14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious generating a score for the request, altering play of the augmented reality game to direct at least one of the plurality of the mobile devices to the specified location as part of playing the augmented reality game, directing the at least one mobile device to collect the at least one photograph specified in the request using a camera on the at least one mobile device in a manner that is transparent to a user of the at least one mobile device playing the augmented reality game, uploading the collected at least one photograph, sending the collected at least one photograph to the customer in response to the request, and receiving payment for the collected at least one photograph from the customer based on the score.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616